Citation Nr: 9916023	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  92-23 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness, to include whether the charged indebtedness is 
valid.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from April 1964 to April 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992 decision of the Committee 
on Waivers and Compromises (the Committee) of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board remanded this case in November 1994 
and August 1998.


FINDINGS OF FACT

1.  In September 1976, the appellant obtained a loan in the 
amount of $38,000 which was guaranteed, in part, by VA, for 
the purchase of real property in Trujillo Alto, Puerto Rico.

2.  Evidence in the file reflects that the legal documents 
related to the loan, sales contract, deed of purchase, etc., 
were signed by the appellant, and there is no credible 
evidence which shows that he was not otherwise a party to the 
contract and purchase of the subject property.

3.  The appellant defaulted on his mortgage obligation in 
February 1977, and this default was never cured.  The holder 
reported that the property was vacant in January 1978.

4.  Following default, the property was sold at a foreclosure 
sale in March 1978.  VA later paid a claim owed to the holder 
under the terms of its loan guaranty obligation and a debt in 
the principal amount of $10,444.16 was charged to the 
appellant as a result.

5.  The appellant's failure to make payments on the VA-
guaranteed loan, coupled with the lack of good faith effort 
on his part to avoid foreclosure including, his vacating the 
property without notice soon after the default and his 
failure to respond to attempts at contact by both VA and the 
holder with regard to efforts to avoid foreclosure, are 
representative of deceptive dealing with the intent to seek 
an unfair advantage, with knowledge of the likely 
consequences.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a VA guaranteed loan.  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. § 1.964(a) (1998).

2.  The loan guaranty indebtedness was validly established 
and is enforceable by VA against the appellant.  38 U.S.C.A. 
§ 3732(a) (West 1991); 38 C.F.R. § 1.911 (1998).

3.  The appellant's actions constituted bad faith, precluding 
further consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.965(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Evidence in the loan guaranty file reflects that the 
appellant and his former spouse applied for a VA guaranteed 
home mortgage loan in August 1976, and using that loan, 
purchased a house in Trujillo Alto, Puerto Rico in September 
1976.  The first mortgage payment was due on November 1, 
1976.

In April 1977, the lender notified VA that payments had not 
been made since February 1977.  The lender provided VA with 
notice of intent to foreclose in May 1977.  The lender 
reported that "[c]ollective advices, letters, telephone 
calls and fieldman visits" had been made.  Proceedings were 
subsequently initiated in the Tribunal Superior de Puerto 
Rico Sala de San Juan in July 1977.  A final judgment was 
entered in October 1977 and a public sale was scheduled for 
March 1978.

An appraisal was performed in December 1977.  The property 
was noted to be "vacant."  Accelerated physical 
depreciation of the house was observed and it was appraised 
at $31,850.00 "as is."  A January 1978 field report noted 
that the property was "opened and might be subjected to 
vandalic acts."

The property was sold at judicial sale in March 1978 for 
$31,850.  The lender filed a claim under the loan guaranty, 
which was satisfied, in part, by VA.  The appellant was found 
to be responsible for loan guaranty indebtedness in the 
amount of $10,444.16.  The appellant's whereabouts were 
unknown and collection of the loan guaranty indebtedness was 
referred to the IRS locator.  A divorce decree dated in 
December 1971 was discovered which reported that  
[redacted] "[redacted]" and his wife were divorced.  Copies of 
the appellant's DD 214 form indicated that the his name had 
been changed, as well as one digit of his social security 
number.

The appellant contacted VA in April 1987 after his federal 
income tax return was withheld and requested a waiver of the 
loan guaranty indebtedness.  He claimed that he never used 
his loan guaranty eligibility.  He reported that his last 
name was [redacted]-[redacted] and not [redacted]-[redacted].  He 
also claimed that he "never signed any papers to buy subject 
property" and suggested that his ex-wife committed a fraud.

At his May 1987 hearing, the appellant testified that he was 
hospitalized for a year in 1966 after he married his wife, 
the "co- obligor" on the deed.  He claimed that while he 
was hospitalized, his wife visited him accompanied by a 
realtor.  The realtor "promised to get him a house free of 
rent and asked that he sign some documents, which he did."  
The appellant admitted that the signature on the closing 
document was his.  He reported that his wife moved to New 
York in 1972 after the divorce and has been there ever since.

A May 1987 statement from the electric company was submitted 
which reported that the appellant did not receive electricity 
at the subject property.

A June 1987 statement was submitted by the appellant's 
hospital roommate, B.S.I, which reported that they were 
hospitalized together in 1967.  He claimed to recall that the 
appellant stayed in the bed next to him and that "he was 
visited by some people who identified themselves as 
'realtors' and gave him some documents to be signed."

A transcribed copy of the deed executed in September 1976 and 
a copy of the original deed were submitted in June 1987.

An affidavit from A.A.S.R. was also submitted in June 1987 
which, transcribed from Spanish, reported that he was the 
owner of the subject property at the time of the alleged 
transfer to the appellant.  He claimed, however, that he 
never sold the property to him, but that he sold it to a 
realtor whose name he could not recall.

The appellant's request for waiver of loan guaranty 
indebtedness was denied by the Committee in a September 1987 
decision.  In essence, the Committee concluded that fraud was 
committed in this case.  The Committee reported that the 
evidence regarding the appellant's employment, marriage 
status, and location of his residence at the time of the 
origination of the loan, was admitted by him to be false, and 
found him to have been "at material fault" and to have 
acted "in bad faith" towards VA. The appellant filed a 
notice of disagreement in October 1987.

In his April 1988 substantive appeal, the appellant requested 
a hearing.  He claimed that he had obtained affidavits from 
individuals which corroborated his claim that he did not 
purchase the property, and indicated that the day on which 
the deed was signed he was under medical instructions to 
remain in bed.

A hearing was held in August 1988.  The appellant testified 
that he did not know he owed the VA any money until his 1986 
income tax check was withheld.  He testified that he signed 
papers for "some realtors" who came to the hospital with 
his wife.  He said the papers were blank and that, if he 
signed, he would "be able to obtain a house free" if he 
died.  He opined that someone "must have cheated somehow, 
someone must have played a trick."  He claimed that all of 
the information contained in his credit report and the 
information relating to his employment contained in his file 
was "completely false."

A July 1989 Board decision found that the submitted evidence 
did not establish that the appellant was not the individual 
involved in the purchase of the property.  The Board 
determined that the appellant's contention was not credible 
in view of the objective evidence such as his signature on 
the closing document.  Therefore, the Board held that the 
appellant was materially at fault in the creation of the debt 
to the government and that a waiver of collection of the loan 
guaranty indebtedness was barred.

The appellant's former representative contended in March 1990 
that the appellant was "the object of a fraudulent scheme by 
third parties and possibly by someone with internal access to 
the files in the VA Regional Office in San Juan."  No 
specifics were furnished.

An August 1991 statement from VA's Assistant Inspector 
General for Policy, Planning and Resources, was submitted.  
The inspector reported that a forensic document analyst 
completed a review of the pertinent records in the loan 
guaranty file and it was the analyst's opinion, based upon 
the appellant's known writing, that the appellant was the 
"author" of the VA Certification of Loan Disbursement; the 
VA Borrower's Statement of Liability and Non-Discrimination 
Certification; the Request for Verification of Employment; 
the VA Application for Home Loan Guaranty; the Sales 
Contract; and the copy of the Deed, issued in September 1976.  
He noted that the date on the certification of loan 
disbursement appeared to have been altered and that 3 
different pens were used on the buyer's statement of 
liability, which "may be indicative of the document being 
completed at different times."

An affidavit dated in December 1991 from a lieutenant 
commander of the United States Navy verified that the 
appellant worked for the Navy from September 1975 to April 
1978.

The appellant requested reconsideration of his claim "under 
the new statutes" and requested another hearing in December 
1991.  The request was granted.

At his January 1992 hearing, the appellant reiterated his 
contention that he did not participate in the real property 
sale.  He testified that he changed his name to "[redacted] 
[redacted]" and corrected the social security number on his 
original DD 214 form.  He claimed that he was unaware of 
other methods for correcting that information.

The appellant's request for a waiver was again denied by VA 
in a March 1992 decision.  VA failed to find fraud, 
misrepresentation or bad faith.  They did find that 
collection of the debt was not against equity and good 
conscience.  The appellant filed a notice of disagreement in 
March 1992.

June 1992 affidavits by D.C., C.S. and J.G., all employees of 
the [redacted], were submitted which 
reported that the appellant was at work in August 1976 on the 
days that some of the documents were allegedly signed.

The appellant submitted a September 1992 statement from a 
physician's assistant with the Navy which reported that he 
was receiving treatment for low back pain from September to 
October 1976.  He was placed on "bed rest" during the last 
week of September which was continued through the second week 
of October.  Additional development actions undertaken by the 
RO verified that the assistant's statement.  Medical records 
from the [redacted]  medical facility confirmed that the 
appellant was ordered to "bed rest" status during the week 
of the loan closing.

Following the Board's remand of August 1998, the Committee 
readjudicated the case by supplemental statement of the case 
in December 1998, finding that the debt was valid 
notwithstanding the appellant's arguments that he did not in 
fact buy the house, and finding that his actions leading to 
default and foreclosure constituted bad faith within the 
meaning of applicable law and VA regulations.

Analysis

The appellant's protestations to the contrary, the Board 
finds that the loan guaranty indebtedness is valid and 
enforceable against him.  As fully detailed above, the 
evidence in the loan guaranty file reflects that the 
appellant used his VA loan guaranty eligibility to purchase a 
house in 1976 with a VA loan in the amount of $38,000.  
Forensic analysis by VA's Inspector General's office 
discloses that the signatures to the transacting documents to 
process this loan are that of the appellant's.  No other 
credible evidence of record refutes the findings regarding 
the handwriting analysis of these documents.  Moreover, the 
evidence advanced by the appellant is insufficient to disturb 
this finding.  The fact that he was ordered to bed rest while 
a patient at the Navy's [redacted]  medical facility at 
the time of the loan closing does not prove that he did not 
(or could not) sign the relevant documents.  As noted by the 
Committee, the medical records only show that he was ordered 
to bed rest; these records do not reflect any findings 
regarding his daily activities at that time.  Hence, the mere 
fact that he was ordered to bed rest does not exonerate him 
in this instance.

Similarly, his arguments regarding his illness in 1966 or 
1967 as well as the alleged activities of his former spouse 
are insufficient to prove that he did not contract for and 
purchase the subject property using his VA loan guaranty 
entitlement in 1976.  Compared with the legal documents 
related to the loan, sales contract, deed of purchase et al, 
as analyzed by VA's Inspector General, these arguments as 
well as the lay evidence submitted in support thereof, simply 
do not reflect the kind of evidence that could refute the 
Inspector General's findings.  The bottom line here is that 
the record shows that the appellant signed the documents to 
obtain a VA loan to purchase the subject property in 
question.  Finally, the evidence regarding the water and 
electric bill statements is also insufficient to prove that 
the appellant did not buy the house.  Standing alone, the 
fact that he paid such bills on another property during the 
time he owed the house plausibly supports his arguments, but 
as noted, the evidence reflects that he used his VA 
entitlement to obtain a loan for the purchase of the subject 
property.  That he may have paid utility bills on another 
property does not alter the Board's findings in this regard.  
He could have owned multiple properties at that time in 
question and paid electric/water bills on those properties.

Accordingly, the Board concludes that the charged loan 
guaranty indebtedness is valid and enforceable against the 
appellant.  38 U.S.C.A. § 3732(a) (West 1991); 38 C.F.R. 
§ 1.911 (1998).

As the debt is valid, the Board must now turn to the other 
element of the appellant's claim:  waiver of the loan 
guaranty indebtedness.  Waiver of loan guaranty indebtedness 
may be authorized in which collection of the debt would be 
against the standard of equity and good conscience.  38 
U.S.C.A. § 5302(b) (West 1991).  However, in determining 
whether a waiver of loan guaranty indebtedness may be 
granted, the Board must first address the issue of whether 
fraud, misrepresentation, or bad faith exists, any indication 
of which precludes consideration of waiver of recovery of the 
debt.  38 C.F.R. § 1.965(b) (1998).  It should be emphasized 
that only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of the loan guaranty 
indebtedness.  38 U.S.C.A. § 5302(c).

Bad faith, according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the Government."  38 C.F.R. 
§ 1.965(b)(2).  A determination of bad faith is based on the 
circumstances which led to the default and the foreclosure, 
as well as the veteran/debtor's attitude toward contractual 
obligations, and his/her actions or omissions which respect 
to avoiding foreclosure, as indicated by the evidence of 
record.

It is the opinion of the Board that the appellant's 
delinquency in timely maintaining his payments on the VA-
guaranteed loan coupled with his actions/omissions taken in 
response to his default are deemed to be representative of a 
willful intention to seek an unfair advantage (i.e., engaged 
in deceptive dealing), with knowledge of the likely 
consequences.  As alluded to above, the evidence of record 
discloses that following his default in February 1977, the 
appellant simply vacated the property and failed to respond 
to either the holder's or VA's efforts to contact him 
regarding the circumstances of his default or to discuss 
alternatives to foreclosure.  In addition, there is no 
evidence to show that he attempted to sell the property so as 
to avoid a foreclosure.  He alleges that he did not buy the 
house in question and so this would explain why he took no 
actions.  However, it has been determined that he did buy the 
house and for reasons that still remain unknown, he evidently 
decided to let the property go into default.  As noted above, 
only a few mortgage payments were made before the house went 
in to default and thereafter, it does not appear that he 
attempted to negotiate with the lender or ensure that the 
property was secure.  These actions (or lack thereof to be 
precise) led to a substantial loss by the government.

Thus, as the consequences of this behavior were directly 
within his own personal control and prerogative, the reason 
for the default cannot be related to an event or incident 
outside of his control.  In this regard, his contentions to 
the contrary are not supported by the evidence in this case.  
His other arguments relating to the alleged improper actions 
of others, including his ex-wife, are irrelevant to the 
disposition of this appeal.  As an obligor on the secured 
property, he was liable on the VA-guaranteed loan.  Thus, as 
there is no evidence that he transferred this interest to his 
wife or another party prior to the default, he remained 
liable on the loan.

On the basis of these findings, the Board concludes that the 
totality of his conduct taken in connection with this loan 
indicates that he engaged in deceptive dealing.  His 
deceptive dealing is shown by the fact that he failed to 
report the circumstances of his default to either the holder 
or VA upon default or during the redemption period, and 
thereafter, abandoned the property without notice.

In view the above, the Board concludes that the appellant's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of his waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c).


ORDER

Waiver of recovery of the loan guaranty indebtedness is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

